Citation Nr: 1541873	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant's marriage to the Veteran qualifies her for survivor's benefits.


REPRESENTATION

The Appellant is represented by:  Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

The Veteran died on April [redacted], 2007.  The appellant asserts that she qualifies as the Veteran's surviving spouse for the purpose of establishing entitlement to VA survivor's benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When this appeal was before the Board in September 2010, it was remanded for the RO to schedule her for a hearing at the RO before a Veterans Law Judge.  The RO scheduled the hearing for May 2013, but the appellant failed to appear for the hearing without explanation.  In addition, she has not requested that the hearing be rescheduled.  Therefore, the Board has determined that she no longer desires a Board hearing.


FINDINGS OF FACT

1.  The Veteran and the appellant married on February [redacted], 2007.

2.  The Veteran died on April [redacted], 2007.

3.  Prior to February [redacted], 2007, there was no agreement between the Veteran and the appellant to be husband and wife and there was no public recognition of a marriage between the Veteran and the appellant.

CONCLUSION OF LAW

The appellant's marriage to the Veteran does not qualify her for survivor's benefits..  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for dependency and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

However, the issue before the Board is whether the appellant's marriage to the Veteran qualifies her for survivor's benefits.  

The record shows that no notice letter was issued to the appellant prior to the initial adjudication in March 2008.  However, after the appellant submitted a notice of disagreement, the RO issued a February 2009 administrative decision wherein it addressed whether the appellant's relationship with the Veteran qualifies as a common law marriage prior to February [redacted], 2007, the date of their legal marriage.  Attached to this decision, the RO included notice of the laws and regulations pertaining to how VA regulations define marriage and how to establish survivor spouse status, including the basic eligibility criteria.

Based on the above, the Board finds that, despite VA's failure to provide the appellant notice prior to the initial adjudication of her claim, this error is harmless as the appellant was provided actual notice and was provided the opportunity to participate in the processing of this claim.  Her claim was then re-adjudicated in a May 2009 statement of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board finds the duty to assist the appellant has been satisfied in this case.  All of the information necessary to adjudicate the claim, to include the pertinent certificates of marriage and death, are of record.  Moreover, lay statements in support of the claim provided by the appellant and associates of the Veteran are of record.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate her status as the surviving spouse of the Veteran for purposes of VA survivor benefits.  The Board is also unaware of any such evidence.

Factual Background and Analysis

The Veteran was married to B.B.L. until her death on November [redacted], 2000.  He married the appellant on February [redacted], 2007.  The Veteran died on April [redacted], 2007.  None of these facts is in dispute.  

The term "surviving spouse" is defined as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not re-married.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the person must not have lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

The evidence of record includes a marriage certificate demonstrating that the Veteran and the appellant were married on February [redacted], 2007.  There was no indication that this union was invalidated or deemed unlawful at any point prior to the Veteran's death on April [redacted], 2007.  As will be discussed below, the Veteran reported that he planned to move in with the appellant on February , 2007, as he no longer satisfied the criteria to maintain his then current apartment.  Thus, the Board accepts that the Veteran lived with the appellant on and after February [redacted], 2007.  On and after February [redacted], 2007, there is no indication that the appellant lived with someone other than the Veteran or that she failed to hold herself out to the public as being the Veteran's spouse.  Finally, there is no evidence of record demonstrating that she has re-married since the Veteran's death.  As such, the Board finds that the appellant satisfies the requirements to be the Veteran's surviving spouse.

Despite this finding, VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).

The appellant does not assert and the evidence does not otherwise support a finding that the appellant's marriage to the Veteran produced a child.  Consequently, the salient question presented by the appellant's claim is whether she was married to the Veteran for one year or more prior to his death.  

As discussed above, the appellant's legal marriage to the Veteran occurred on February [redacted], 2007, and the Veteran died approximately 10 weeks later on April [redacted], 2007.  Although this period of time does not satisfy the one-year-or-more requirement, the appellant contends that her relationship with the Veteran qualifies as a common law marriage under the laws of the State of Alabama prior to February [redacted], 2007.  

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  As such, the Board must determine whether the appellant's relationship with the Veteran qualifies as a common law marriage prior to February [redacted], 2007, and, if so, the date when the criteria were satisfied.

"A valid common-law marriage exists in Alabama when there is capacity to enter into a marriage, present agreement of consent to be husband and wife, public recognition of the existence of the marriage, and consummation."  Waller v. Waller, 567 So.2d 869 (Ala. Civ. App. 1990); see also, Hudson v. Hudson, 404 So. 2d 82 (Ala. Civ. App. 1981); Attorney General's Opinion 1992-041.

The appellant asserts that she and the Veteran began living together as husband and wife sometime in October 2005.  This assertion is supported by S. L. in a May 2008 statement.  In another May 2008 statement, L.T. said that the appellant and Veteran began living together as husband and wife in November 2005.  In a third May 2008 statement, P. L. said that the appellant and the Veteran lived together as husband and wife, but did not know the date this began.  Further, each of these individuals attested that (1) the appellant and Veteran were generally known as husband and wife; (2) that the appellant and Veteran never denied their marriage; (3) that they considered the appellant and Veteran to be husband and wife; and (4) that they heard the Veteran and appellant refer to each other as husband and wife (in October 2005, January 2006, and October 2006, respectively).

Additionally, in a May 2008 letter, R. D., an attorney, indicated that "Mr. and Mrs. [redacted]" had an appointment with her on March 20, 2006, concerning the possibility of identity theft.  This letter did not provide any specific evidence about the appellant's marital status with the Veteran beyond the attorney's report that she had an appointment with two individuals that were purportedly married.

The appellant also submitted an October 2005 rental agreement for a residential property wherein her name is listed as "[redacted]," which is also the name she used to sign the agreement.  The Veteran's name does not appear in the contract as a co-signer to the agreement or as a tenant.

In her June 2009 substantive appeal, the appellant asserted that there were mitigating factors that would help support her case.  The appellant did not provide any elaboration as to the nature of these factors.  

Contrary to the appellant's assertion, and the evidence submitted to support those assertions discussed above, according to a February 8, 2007, VA Rehabilitation Environment/Functional Assessment, a VA employee visited the Veteran's home.  In pertinent part, the resulting report indicates that the Veteran lived alone; that his apartment was clean and clutter free; and that he was pleased with apartment living.

Further, on February 12, 2007, the Veteran underwent a VA psychosocial assessment.  During this assessment, the Veteran stated that he was widowed and that he lived alone in an apartment.  In fact, the Veteran reported that he was, "much happier since moving into his own apartment."

According to a February [redacted], 2007, VA general nursing note, the Veteran informed a registered nurse that he was marrying the appellant on that day.  He then stated that, because he was getting married, he was no longer permitted to live in his apartment.  He then stated that he planned to move into the appellant's house.
	
The Board finds the Veteran's statements and VA findings, as documented in the February 2007 VA records, are more probative than the appellant's self-serving assertions and the evidence submitted in support of the appellant's claim.  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Board is unable to conceive of a reasonable motive that would inspire the Veteran to be dishonest about his living arrangements and/or marital status on February 8, 12, and [redacted], 2007.  Specifically, the evidence does not demonstrate that the Veteran benefited in any way by reporting that he was widowed (as opposed to being married/re-married) and that he lived alone.  It is reasonable to assume that, if the Veteran had considered himself to be married to the appellant as of October 2005, as the appellant contends, the Veteran's reports to VA personnel would reflect this sentiment.  Finally, the Veteran reported on February [redacted], 2007, that he intended to move in with the appellant because he could no longer live in his apartment.  This directly contradicts the appellant's assertion that they lived together in and after October 2005.  Thus, the Board finds that the appellant's assertions and the evidence submitted in support of her claim are outweighed by the evidence showing that the Veteran did not consider himself to be married to the appellant prior to February [redacted], 2007.

Additionally, VA treatment records, dated in February and March 2007, demonstrate that the Veteran's family expressed great concern that the appellant was pursuing the Veteran for financial gain and that she was mistreating the Veteran.  According to a VA report dated on February 15, 2007, the Veteran's son, through the Veteran's power of attorney, wanted the Veteran to undergo a competency assessment, stating that the Veteran had become "irrational."  Further, the Veteran's power of attorney characterized the appellant's relationship to the Veteran as "inappropriate."  According to a February [redacted], 2007, VA general nursing note, the Veteran's power of attorney stated that the Veteran was not acting rationally.  Again, as determined by the Board above, the Veteran's reports as to his marital status and living arrangements, as documented in February 2007, contradict the appellant's assertions and the evidence submitted in support of her claim.  As such, the appellant's assertion and the evidence submitted in support of her claim are of little to no probative value.  Consequently, the Board finds that public recognition of their marriage prior to February [redacted], 2007, has not been established by the preponderance of the evidence, especially given the concerns expressed by the Veteran's family and his power of attorney.

Accordingly, the Board concludes that the length of the marriage between the appellant and the Veteran does not satisfy the one-year-or-more requirement.  Therefore, the benefit sought on appeal must be denied.


ORDER

The Board having determined that the appellant's marriage to the Veteran does not qualify her for survivor's benefits, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


